Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as requiring an oxidative precursor to be introduced after the precursor and a reductive precursor to be introduced after the oxidative precursor and the features of the new claims would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 1 specifying that an oxidative precursor is introduced after the precursor and a reductive precursor is introduced after the oxidative precursor raises new issues that would require further consideration and/or search by the Examiner because previously claim 5 required an oxidative or a reductive precursor such that the inclusion of both oxidative and reductive precursors would change the basis of the rejection. Further, the features of the new claims would also require further search and/or consideration such as limiting the material to be platinum.

Continuation of Box 12:
	Regarding Applicant’s arguments over Rocklein, the Examiner notes MPEP 2123(I): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In this case, Rocklein teaches that their method of controlling the growth rate of films can be used when depositing metals (abstract, 0015, 0022, 0024, and 0034), such that their method is considered to be applicable to the claimed process. As to Applicant’s arguments over Rocklein teaching the inhibitor, as written claim 1 does not require a specific inhibitor.
	Regarding Applicant’s arguments over combining Ueda with Rocklein, it is noted that both references are directed towards inhibiting growth of films formed by ALD as a means of controlling film growth, where Ueda is relied upon for the suggestion of repeating the ALD cycle with the inhibitor to form a film, a process analogous to that of Rocklein and similar to the claimed process. While Ueda is no longer used as the primary reference because the reference is not directed towards metals, since the process of Ueda still indicates how an inhibitor can be used in an ALD process it is still considered relevant and applicable.
	Applicant’s arguments, see page 11, are directed to the newly proposed features of the claims and since the amendment is not entered, these arguments will not be addressed herein. 
	Regarding Applicant’s arguments that one having ordinary skill would not have recognized the need for a passivation gas from reading Dominguez, while Dominguez indicates that growth may still be conformal, they indicate that this only happens as long as the rate of growth at the predefined reaction sites is substantially higher than the rate of growth elsewhere (0029). By using the inhibitor, this ensures that the rate of growth is uniform in the desired regions to provide the conformal film such that the process of Dominguez would be expected to benefit from the use of an inhibitor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718